Citation Nr: 0207553	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-08 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of an osteotomy, third metatarsal 
head of right foot, with painful callus.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for status post excision residuals of plantar 
wart, left foot.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1998.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans (VA), Regional 
Office (RO) which, in pertinent part, granted service 
connection and assigned noncompensable disability evaluations 
for status post residuals of an osteotomy of the third 
metatarsal head of the right foot with painful callous, and 
status post excision residuals of plantar wart on the left 
foot.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local RO in June 1999.  The 
HO subsequently granted entitlement to a initial disability 
evaluation of 10 percent for service-connected right foot 
disorder in a December 1999 decision.  

In September 2000, the Board remanded the case for additional 
development.  Subsequently, a June 2001 rating decision 
increased the initial disability evaluation of the service 
connected status post excision residuals of plantar wart on 
the left foot to 10 percent.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service connected residuals of an 
osteotomy, third metatarsal head of right foot, with painful 
callus are manifested by X-ray evidence of mild deformity of 
the distal metaphysis of the third metatarsal, and pain and 
tenderness of the callused area; some limitation of plantar 
flexion was noted; the veteran limped favoring the right 
foot, and the examiner stated that there would be decreased 
endurance on extended walking; dorsiflexion was normal, and 
the veteran had no incoordination or weakened movement of the 
right foot; this has not resulted in more than a moderate 
level of disability since November 1998.

3.  Since November 1998, the veteran's service connected 
status post excision residuals of plantar wart, left foot, 
have been manifested by a tender and painful callus; there is 
no showing that use of the foot is limited over and above 
what would be expected with the tender and painful callus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
since November 1998, for status post residuals of osteotomy, 
third metatarsal head of right foot, with painful callus, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §4.7, Codes 5283, 5284 (2001).

2.  The criteria for an evaluation in excess of 10 percent, 
since November 1998, for status post excision residuals of 
plantar wart, left foot, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, §4.7, Codes 5284, 7804, 
7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims 

Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; 
see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the March 1999 
statement of the case, the July 2001 supplemental statement 
of the case, and the September 2000 remand of the criteria 
for an increased evaluation for his service connected 
disorders.  The Board concludes that the discussions in these 
documents adequately informed the veteran of the evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The RO 
informed the veteran of the provision of the VCAA and 
requested additional evidence in letters dated in March and 
June 2001.  These letters notified the veteran of the type of 
evidence necessary to substantiate the claim.  They informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The veteran responded that he had no additional evidence to 
submit.  The veteran has not identified any clinical records 
that are missing and would be relevant to his claim.  He 
presented testimony before a hearing officer at the RO in 
June 1999.  The veteran has been provided with VA 
examinations to evaluate the nature and extent of his service 
connected disorders.  There is no indication that any 
relevant medical records have not been obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2001).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right Foot

The veteran underwent an osteotomy of the third metatarsal 
head of the right foot in service in 1982.  Service 
connection for status post residuals of osteotomy, third 
metatarsal head of right foot, with painful callus, was 
granted in February 1999.  A noncompensable evaluation was 
assigned from November 1998.  The veteran disagreed with that 
initial evaluation.  A hearing officer's decision in December 
1999 increased the initial evaluation to 10 percent, from 
November 1998. 

The veteran's right foot disability is currently evaluated 
under Code 5284.  The current 10 percent evaluation 
contemplates a moderate level of disability.  A 20 percent 
evaluation requires a moderately severe disability.  38 
C.F.R. Part 4, Diagnostic Code 5284 (2001).  

Similarly, under Code 5283, pertaining to malunion or 
nonunion of the tarsal or metatarsal bones, the current 10 
percent evaluation contemplates a moderate level of 
disability.  A 20 percent evaluation requires a moderately 
severe disability.  38 C.F.R. Part 4, Diagnostic Code 5283 
(2001).  

A VA examination was conducted in December 1998.  The veteran 
reported a recurrent and tender callus under the right third 
metatarsal.  X-ray of the right foot showed mild deformity of 
the distal metaphysis of the third metatarsal.  Osteotomy was 
well-healed.  A low longitudinal arch was present.  No other 
abnormalities were noted.  The impression was painful callus 
beneath right third metatarsal head.

An April 2000 VA outpatient treatment record noted complaints 
of severe right foot pain.  Pain and some crepitus were noted 
with range of motion.  Antalgic gait was present.

The most recent VA examination was conducted in January 2001.  
The examiner noted a surgical scar on the dorsum of the right 
foot over the third distal metatarsal, approximately four 
centimeters in length, slightly hyperpigmented and slightly 
raised, but nontender.  There was no skin breakdown or 
ulceration associated with the scar.  There was tenderness 
both ventrally and dorsally over the area of the surgical 
incision.  On the plantar surface of the foot over the distal 
metatarsal head there was a callus with a central core of 
approximately a quarter of a centimeter, hard and tender, and 
a perimeter hypertrophy of the tissue approximately one 
centimeter in diameter.  There was tenderness with the callus 
as well as in the paracallus tissues on deep palpation.  The 
metatarsal phalangeal joint of the third metatarsal had a 
dorsiflexion of 30 degrees (compared to 30 degrees in the 
left foot) and plantar flexion of 20 degrees (compared to 40 
degrees in the left foot).  The veteran walked with a limp 
giving to the right foot secondary to pain in the area of the 
distal right third metatarsal.  There was no evidence of 
incoordination or weakened movement.  The examiner stated 
that there would be decreased endurance on extended walking 
secondary to having to give to the painful area of his foot.  
The veteran's employment did not require extended walking, 
however he reported that by the end of the day he had a lot 
of throbbing pain in the foot.  The diagnosis was residuals 
of osteotomy of the third metatarsal head with painful 
callus.

The veteran's service connected right foot disability is 
manifested by X-ray evidence of mild deformity of the distal 
metaphysis of the third metatarsal, and pain and tenderness 
of the callused area beneath the third metatarsal head.  Some 
limitation of plantar flexion was noted, but dorsiflexion was 
equal to that on the left.  The examiner noted that the 
veteran limped favoring the right foot, and that there would 
be decreased endurance on extended walking secondary to 
having to give to the painful area of his foot.  

The Board finds the tenderness, decreased motion and 
endurance, and limp noted by the VA examiner to be consistent 
with the current moderate disability rating.  The examination 
findings do not demonstrate a moderately severe level of 
disability associated with the service connected right foot 
disability; dorsiflexion is normal, and the veteran has no 
incoordination or weakened movement of the right foot.  
Accordingly, the Board has determined that the veteran is not 
entitled to a higher evaluation under Code 5284 since 
November 1998.  38 C.F.R. Part 4, including § 4.7, Diagnostic 
Code 5284 (2001).  The veteran is also not entitled to a 
higher rating under Code 5283 during that period as there is 
no showing of moderately severe malunion or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. Part 4, Diagnostic 
Code 5283 (2001).  See Fenderson, supra.  In this regard, 
amputation of the toe, with removal of the metatarsal head 
would warrant a 20 percent rating, but dysfunction 
approximating amputation is not shown.  See 38 C.F.R. Part 4, 
Diagnostic Code 5172 (2001).  


Left Foot

The veteran had a plantar wart removed from his left foot 
during service.  Service connection for status post excision 
residuals of plantar wart, left foot, was granted in February 
1999.  A noncompensable evaluation was assigned from November 
1998.  The veteran disagreed with that initial evaluation.  A 
June 2001 rating decision increased the initial disability 
evaluation 10 percent, from November 1998. 

The veteran's service connected left foot plantar wart 
disability is presently rated under Code 7804, which 
contemplates the current 10 percent evaluation for 
superficial, tender and painful scars.  There is no higher 
evaluation available under this Code section.  38 C.F.R. Part 
4, Diagnostic Code 7804 (2001).

Under Code 7805, a scar may be rated based upon the 
limitation of the part affected.  38 C.F.R. Part 4, 
Diagnostic Code 7805 (2001).

A VA examination was conducted in December 1998.  The veteran 
reported less problem with his left foot than his right, but 
that he still had some pain and tenderness in the left foot 
when walking.  X-rays of the left foot showed a low 
longitudinal arch was present.  No other abnormalities were 
noted.  The impression was scar left heel from which a 
plantar wart had been excised.

The most recent VA examination was conducted in January 2001.  
On examination, there was a hypertrophic area of skin over 
the medial aspect of the left heel that was tender centrally.  
There was no evidence of recurrent plantar wart; the area had 
more the appearance of a callus.  The core was approximately 
a half centimeter in diameter with para-core area of 
hypertrophic tissue of approximately one and one half 
centimeters in diameter.  There was tenderness over the 
callused area itself as well as in the paracallus tissues.  
The veteran walked to the lateral aspect of his left heel 
giving to the area of the painful callus to the medial aspect 
of the left heel.  There was no ulceration or skin breakdown 
associated with the callus.  The impression was residuals of 
plantar wart removal of the left foot with residual painful 
callus.

As noted above, the veteran's service connected residuals of 
plantar wart excision, left foot, is currently evaluated at 
the maximum 10 percent available under Code 7804 for painful 
and tender scar.  

A higher rating under Code 7805 would require demonstrated 
limitation of the part affected.  The medical evidence in 
this case does not demonstrate any disability of the left 
foot beyond the tender and painful callus itself.  There is 
no showing that the use of the foot is limited over and above 
what would be expected with the tender and painful callus.  
Since the current 10 percent evaluation contemplates that 
level of disability, there is no basis for a higher 
evaluation under Code 7805.  

Similarly, considering the veteran's left foot disability 
under Code 5284, there is no showing that the plantar wart 
excision residuals have resulted in more than a moderate 
level of foot disability as would be required for an 
evaluation in excess of 10 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5284 (2001).

There is no basis for separate ratings under Codes 7804 and 
5284 since separate disability ratings are available only 
when "none of the symptomatology [of a condition] is 
duplicative of or overlapping with the symptomatology of 
[another condition]."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Here, there is no evidence, medical or otherwise, 
indicating that the veteran has additional disability 
warranting a separate rating.  To assign separate ratings 
without separate and distinct pathologies would be to violate 
the rule against the pyramiding of the same disability under 
various diagnoses.  38 C.F.R. § 4.14 (2001).  The Court has 
held that pyramiding essentially involves "compensating a 
claimant twice (or more) for the same symptomatology" and 
that "such a result would overcompensate the claimant."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).

Accordingly, the Board has determined that the veteran is not 
entitled to a higher evaluation for the service connected 
residuals of excision of plantar wart of the left foot since 
November 1998.  38 C.F.R. Part 4, Diagnostic Codes 5284, 
7804, 7805 (2001).  See Fenderson, supra.

Extraschedular Ratings

Examining the evidence to determine whether there is any 
basis for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1), there is no indication that the disability 
picture associated either with the left or right foot 
disabilities is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for such disabilities.  These 
disabilities have not resulted in frequent hospitalization or 
marked interference with employment.  The veteran has 
received very little treatment for the service connected 
disabilities, thus it is evident that frequent 
hospitalizations have not been required.  Nor is there 
evidence in the record of marked interference with employment 
as a result of the service-connected disabilities.  The 
evidence does not reflect other symptomatology associated 
with the veteran's service-connected foot disabilities which 
would warrant increased compensation, and there is simply no 
indication that symptoms attributable to these disabilities 
have resulted in such extreme impairment as to warrant an 
extraschedular evaluation.  Accordingly, ratings in excess of 
those assigned under 38 C.F.R. § 3.321(b)(1) are not 
warranted.


ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

